DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
Claim 1 recites “…facilitating selection of a main router off the graph protocol network after generating the graph, wherein the main router tracks a plurality of routers of the graph protocol network including the router; and utilizing at least one verifiable delay function to create a voting process utilized by the first masternode to select the main router.”
The closest prior art found is Megill et al. US patent application 2015/0089399 [herein “Megill”], which teaches a voting process to select the main router, but does not disclose using a verifiable delay function to prevent fraud in voting.
In summary, Megill taken either alone or in combination with the prior art of record does not fully disclose the quoted limitation in combination with the remaining elements and features of the claimed invention.
Claims 2-14 are dependent on claim 1, and are allowed accordingly.

Claim 15 recites “…receiving, from the user device, a request to modify the graph, facilitating the first masternode and other masternodes of the router to change all data replicated within the router in an identical manner, generating a new Merkle-Patricia tree hash 
The closest prior art found is Lysenko et al. US patent application 2018/0115428 [herein “Lysenko”], which uses Merkle-Patricia trees to verify data content during transfer and storage, but does not disclose how to keep Merkle-Patricia trees in sync with graph updates, or how to combine Merkle-Patricia trees for subgraphs into one for the graph.
In summary, Lysenko taken either alone or in combination with the prior art of record does not fully disclose the quoted limitation in combination with the remaining elements and features of the claimed invention.
Claims 16-19 are dependent on claim 15, and are allowed accordingly.

Claim 20 recites “…receiving, from the user device, a query intended for the graph, determining if keys to adjust encryption layers are to be provided to the first masternode before executing the query, adjusting, if the keys are to be provided to the first masternode, the encryption layers after providing the keys to the first masternode; rewriting the query to an encrypted format, transmitting the encrypted query to the first masternode for execution, executing the encrypted query by utilizing the first masternode; obtaining an encrypted result based on executing the encrypted query, and facilitating decryption of the encrypted result by the user device.”
The closest prior art found is Chen et al. US patent application 2018/0039710 [herein “Chen”], whose Query Manager processes graph queries, but does not support adjusting levels 
In summary, Chen taken either alone or in combination with the prior art of record does not fully disclose the quoted limitation in combination with the remaining elements and features of the claimed invention.
Claims 21-22 are dependent on claims 20, and are allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163